Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 13-BG-1267

IN RE: BRIAN R. DINNING,
                       Respondent.
Bar Registration No. 435906                              BDN: 360-13

BEFORE:       Fisher, Associate Judge, and Ferren and King, Senior Judges.

                                       ORDER
                              (FILED - February 20, 2014)

       On consideration of the certified order revoking respondent’s license to
practice law in the state of Virginia by consent, this court’s November 25, 2013, order
suspending respondent pending further action of the court and directing him to show
cause why the reciprocal discipline of disbarment should not be imposed, and the
statement of Bar Counsel regarding reciprocal discipline, and it appearing that
respondent has failed to file either a response to this court’s order to show cause or
the affidavit required by D.C. Bar R. XI, §14 (g), it is

        ORDERED that Brian R. Dinning is hereby disbarred from the practice of law
in the District of Columbia. See In re Brackett, 45 A.3d 162 (D.C. 2012) (disbarment
is the functional equivalent discipline to a revocation of license imposed by the state
of Virginia), and In re Sibley, 990 A.2d 483 (D.C. 2010), and In re Fuller, 930 A.2d
194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal discipline
applies to all cases in which the respondent does not participate). It is

      FURTHER ORDERED that for purposes of reinstatement the period of
respondent’s suspension will not begin to run until such time as he files an affidavit
complying with D.C. Bar. R. XI, § 14 (g).

                                           PER CURIAM